John F. Splain, Esq. 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (513) 587-3400 December 13, 2010 Williamsburg Investment Trust c/o Sullivan & Worcester LLP One Post Office Square Boston, Massachusetts 02109 Gentlemen: You have requested my opinion in connection with the registration by Williamsburg Investment Trust, a Massachusetts business trust (the “Trust”), of an indefinite number of shares of beneficial interest (the “Shares”) of its eleven separate series, The Davenport Core Fund, Davenport Value & Income Fund, Davenport Equity Opportunities Fund, FBP Value Fund, FBP Balanced Fund, The Government Street Equity Fund, The Government Street Mid-Cap Fund, The Alabama Tax Free Bond Fund, The Jamestown Equity Fund, The Jamestown Balanced Fund and The Jamestown Tax Exempt Virginia Fund, authorized by the Trust’s Declaration of Trust, to be filed with the Securities and Exchange Commission as an exhibit to the Trust’s registration statement on Form N-1A (File Nos. 33-25301 and 811-05685), as amended (the “Registration Statement”), under the Securities Act of 1933 and the Investment Company Act of 1940. I have examined and relied upon originals or copies, certified or otherwise identified to my satisfaction, of such records, agreements, documents and other instruments and certificates or comparable documents of public officials and of officers and representatives of the Trust, and I have made such inquiries of the officers and representatives of the Trust, as I have deemed relevant and necessary as the basis for the opinion hereinafter set forth. In such examination, I have assumed, without independent verification, the genuineness of all signatures (whether original or photostatic) and the authenticity of all documents submitted to me as originals and the conformity to authentic original documents of all documents submitted to me as certified or photostatic copies.As to all questions of fact material to such opinion, I have relied upon the certificates referred to hereinabove.I have assumed, without independent verification, the accuracy of the relevant facts stated therein. This letter expresses by opinion as to the provisions of the Trust’s Declaration of Trust and the laws of the Commonwealth of Massachusetts applying to business trusts generally, but does not extend to federal securities or other laws or the laws of jurisdictions outside the Commonwealth of Massachusetts. Based on the foregoing, and subject to the qualifications set forth herein, I am of the opinion that the Shares have been duly and validly authorized, and, when issued and delivered as described in the Registration Statement, will be fully paid and nonassessable by the Trust. I hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, I do not thereby admit that I come within the category of persons whose consent is required under Section 7 of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ John F. Splain John F. Splain Attorney-at-law
